DETAILED ACTION
This office action is in response to applicant’s amendments filed on 04/28/2022.
Currently claims 1-20 are pending in the application.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record James Merrick on 07/26/2022.
The attorney authorized the examiner to cancel withdrawn claims 18-20 directed to nonelected inventions. Thus, the withdrawn claims 18-20 are hereby cancelled. Furthermore, withdrawn claims 3-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 3-14 require all the limitations of an allowable claim.

Allowable Subject Matter
In light of applicant’s amendments filed on 04/28/2022 and associated persuasive arguments,
Claims 1-17 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2016/0035809 A1 to Park teaches, a display apparatus, comprising: a substrate (110; Fig. 3; [0043]; i.e. substrate); 
5a first-layer power supply line (280; Fig. 3; [0043]; i.e. power supply electrode) disposed on the substrate (110, including some intervening layers),
a first insulation layer (250; Fig. 3; [0058]; i.e. first insulating layer) on the substrate (110, including some intervening layers) on which the first-layer power supply line (280) is disposed; 

    PNG
    media_image1.png
    524
    882
    media_image1.png
    Greyscale

a second-layer power supply line (portion of 350 that is located on the left side, touching layer 280 and just stepping up over layer 330; Fig. 3; [0060]; i.e. part of first electrode 350) disposed on (with intervening layer) the first insulation layer (250) and the first-10layer power supply line (280), and contacting the first-layer power supply line (280) (Fig. 3; [0059] – [0060]); 
a second insulation layer (330; Fig. 3; [0060]; i.e. second insulating layer) on the first insulation layer (250) on which the second-layer power supply line (portion of 350 that is located on the left side of first electrode 350) is disposed (Fig. 3; [0059] – [0060]); and 
a light emitting structure (as designated in Fig. 3) disposed on the second insulation layer (330) and comprising a first electrode (410; Fig. 3; [0071]; i.e. second electrode), a light emitting layer (390; Fig. 3; [0071]; i.e. emission layer) disposed on the first electrode (with broadest reasonable interpretation, it can be considered that light emitting layer is disposed on the first electrode) and a second electrode (portion of first electrode 350 that is located on the right side below the emission layer 390) disposed on the light emitting layer (with broadest reasonable interpretation, it can be considered that the second electrode is disposed on the light emitting layer) and electrically connected to 15the second-layer power supply line (portion of first electrode 350 that is located on the left side) (Fig. 3; [0059] – [0060]);
Note: The designation of two sides of first electrode 350 as second-layer power supply line and second electrode is reasonable since they are supposed to be electrically connected anyway.
wherein the first-layer power supply line (280) and the second-layer power supply line (portion of 350 that is located on the left side) supply a power voltage to the second electrode (portion of first electrode 350 that is located on the right side below the emission layer 390) which acts as a cathode (negative terminal of light emitting structure) of the light emitting structure (as designated in Fig. 3) (Fig. 3; [0059] – [0060]);
	Note: The examiner interpreted the claim as ‘cathode’ being the negative terminal of a light emitting structure or a diode.
Furthermore, US Patent Pub # US 2017/0141352 A1 to Shin teaches, the peripheral area (20) surrounds a display area (10; Fig. 1; [0113]; i.e. display region) in which an image is displayed (Fig. 1; [0108]); and
the second-layer power supply line (340; Fig. 2; [0112]; i.e. upper electrode) disposed in the peripheral area (20; Fig. 2; [0113]; i.e. peripheral region);

    PNG
    media_image2.png
    489
    704
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    563
    367
    media_image3.png
    Greyscale

However, neither Park nor any cited prior art, appear to explicitly disclose, in context, a first-layer power supply line disposed on the substrate in a peripheral area which does not display an image; a second-layer power supply line disposed only in the peripheral area;
Examiner’s note: The applicant argued on pages 11-13 of “Remarks” that none of the prior arts individually or in combination teaches the above limitations. The applicant also argued that having both first-layer power supply line and second-layer power supply line only in the peripheral area improves display quality and therefore, it is very critical.
Specifically, the aforementioned ‘a first-layer power supply line disposed on the substrate in a peripheral area which does not display an image; a second-layer power supply line disposed only in the peripheral area,’ is material to the inventive concept of the application at hand to reduce the peripheral area and improve brightness of the display apparatus for the convenience of users, thus improving user experience.
Dependent claims 2-17 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-17 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


07/25/2022